DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action in Non-Final as a result of new grounds of rejection

Claim Status
Claims 1-24 are pending.
Claims 6-7 and 12-13 are withdrawn as being directed to a non-elected invention, the election having been made on 6/3/2020.
Claims 1-5, 8-11, and 14-24 have been examined.

Priority
This application claims foreign priority of INDIA 201921043355 filed on 10/24/2019.

Withdrawn Objection and Rejection
The objection of claim 1 is withdrawn because applicant’s amendment to the compound formula (I) overcomes the objection.
The rejection of claims 1-5, 8-11, and 14-22 under 35 U.S.C. 103 as being unpatentable over Patel et al. in view of Bhowmick et al. and evidenced by Joshi et al. (US 2021/0121517 A1) is withdrawn because Joshi et al. is applicant’s own work not eligible for a prior art reference.
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Patel et al. in 

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 is an improper dependent claim because claim 8 fails to further limit the stability of “Cetrorelix after 6 months of storage at 25°C and 60% relative humidity” in claim 1.
Claim 9 is an improper dependent claim because claim 9 fails to further limit the stability of “Cetrorelix after 6 months of storage at 25°C and 60% relative humidity” in claim 1. 
Claim 10 is an improper dependent claim because claim 9 fails to further limit the stability of “Cetrorelix after 6 months of storage at 25°C and 60% relative humidity” in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5, 8-11, and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over  2003/0216302 A1, previously cited 8/4/2021) and Chemistry LibreTexts (2015).
Claim 1 is drawn to a parenteral dosage form of aqueous solution comprising:
(i) Cetrorelix or a pharmaceutically acceptable salt thereof,
(ii) Lactic acid to adjust the pH of the solution to pH 3.5 to 5,
(iii) An osmotic agent,
(iv) Water;
wherein after 6 months of storage at 25°C and 60% relative humidity, the solution contains an amount of Impurity A, a decapeptide of Formula I, which is 1 % w/v of Cetrorelix base or less.

    PNG
    media_image1.png
    353
    1168
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    672
    media_image2.png
    Greyscale
Patel et al. teach a stable ready-to-use aqueous Cetrorelix comprising 0.25 mg/ml or more Cetrorelix at pH between 2.5 to 5 [0022-0023], overlapping with the claimed pH range of 3.5 to 5, reading on limitation (i). Patel et al. teach the aqueous Cetrorelix composition comprising osmotic agent of mannitol [0060-step d] and water for injection [0060-step e], reading on limitations (iii) and (iv). Patel et al. further teach the aqueous Cetrorelix composition 
Patel et al. teach a synthetic peptide of Cetrorelix composition at pH 2.5~5 further comprising a buffering agent or pH adjuster [0039], but do not explicitly of a buffering agent or pH adjuster as lactic acid. 
Similarly, Bhowmick et al. teach a stable aqueous composition comprising a synthetic peptide of desmopressin and a buffering agent (Abstract). Bhowmick et al. teach the buffering agent can be pharmaceutically acceptable pH-adjusting agent known to a person skilled in the art. Bhowmick et al. teach the buffering agent is one or more functionally equivalent organic acids preferred to be lactic acid and/or acetic acid [0014]. Because Bhowmick et al. teach the use of lactic acid and/or acetic acid as a preferred buffering agent to formulate a synthetic peptide known to a person skilled in the art, one of ordinary skill in the art before the effective filing date would have found it obvious to use lactic acid alone or together with acetic acid as a pH adjuster in formulation of Patel’s Cetrorelix peptide composition to control the pH between 2.5 and 5. See MPEP 2143 (I) “(A) Combining prior art elements according to known methods to yield predictable results”. Chemistry LibreTexts is recited to show that a spontaneous nucleophilic attack of the terminal carboxamide of by water molecule may result in a substitution of NH2 by [AltContent: textbox ([img-media_image3.png]   [img-media_image4.png] )]carboxylic acid (COOH) shown as follows (p2 and p3). Thus, Patel’s Cetrorelix composition comprising water may perform nucleophilic attack of the terminal carboxamide group of Cetrorelix resulting in a substitution of the terminal NH2 of Cetrorelix by carboxylic acid leading to the compound of impurity A. Although Patel et al. do not explicitly teach the amount of 
With respect to claim 2, Patel et al. teach the concentration of Cetrorelix or its pharmaceutically acceptable salt is in an amount of 0.25 mg/ml [0022-0023, claim l].
With respect to claim 3, Patel et al. teach osmolality of the solution in the range of 290 to 330 mOsm/Kg [0038, claim 6].
With respect to claims 4-5, Patel et al. teach the ready-to-inject sterile, stable aqueous solution is present in a prefilled syringe [0045-0046].
With respect to claims 8-10, Patel et al. teach the pharmaceutical preparation is stable at 25°C/60% relative humidity (Accelerated study) for at least 6 months [0049, 0057]. 
With respect to claim 11, Patel et al. further teach the preferred mode of parenteral administration is subcutaneous administration [0026].
With respect to claim 14, Patel et al. teach the composition comprising osmotic agent of mannitol [0060-step d].
With respect to claim 15, Patel et al. show Cetrorelix composition comprising 45.54 mg/ml of mannitol, reading on the limitation about 50 mg/ml [0052].
With respect to claims 16-19, Patel et al. teach a stable ready-to-use aqueous Cetrorelix comprising 0.25 mg/ml or more Cetrorelix at pH between 2.5 to 5 [0022-0023]. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
With respect to claim 20, although Patel et al. do not explicitly teach the impurity A ≤ 0.5% w/v in the aqueous Cetrorelix composition, Patel et al. suggest Impurity A after 6 months of storage at 25°C and 60% relative humidity is less than 0.59%, when impurity A is not the 1% single max. impurity compound, after optimization of pH between 3.5 to 5 [0022-0023, 0057].
With respect to claims 21-22, Patel et al. teach the stable ready-to-use aqueous pharmaceutical Cetrorelix composition comprising 0.25 mg/ml Cetrorelix acetate [0035, claim 9].
With respect to claim 23, Patel et al. teach no aggregation was observed on stability at 25°C and 60% relative humidity for at least 6 months [0056] with a single maximum impurity of 1.0% [0056]. 
With respect to claim 24, Patel et al. show the composition as follows is free of co-solvents, preservatives and antioxidants [0052-0053]. 
It would be obvious for one of ordinary skill in the art before the effective filing date of this invention to combine Patel’s peptide drug formulation with Bhowmick’s buffering agent or pH adjuster of lactic acid because (i) Patel et al. teach a synthetic peptide of Cetrorelix composition comprising a buffering agent or pH adjuster [0039] and (ii) Bhowmick et al. teach the buffering agent can be pharmaceutically acceptable pH-adjusting agent known to a person skilled in the art and further the buffering agent is lactic acid and/or acetic acid [0014]. Chemistry LibreTexts is recited to show impurity A may exist in Patel’s Cetrorelix composition as a spontaneous nucleophilic attack of the terminal carboxamide group of Cetrorelix by water molecule. The combination would have reasonable expectation of success because Bhowmick et 

Applicant’s Arguments
(i)	One of ordinary skill in the art would have no reason to modify Patel's aqueous pharmaceutical preparation of cetrorelix to include lactic acid in addition to glacial acetic acid because of the reasons of (a)-(c) as follows
(a) Patel, while recognizing that other acids exist [0013], does not teach or suggest that any acid other than glacial acetic acid would be suitable for a ready-to-use formulation of cetrorelix (Remarks, p7, para 2).
(b) Patel also does not teach or suggest that glacial acetic acid suppresses degradation of cetrorelix into impurities, such as Impurity A, during prolonged storage periods (Remarks, p7, para 3).
(c) Patel’s composition at pH 3.08 results in 1.23 8 % by weight of Impurity A being present after storage at 25° C and 60% relative humidity for 6 months (Remarks, p7, last para bridging to p8, para 1-2).
(ii)	it is not obvious to combine Patel with Bhowmick et al. for the reasons (a)-(e) as follows.
(a) Bhowmick does not teach or suggest that the use of buffering agents, lactic acid or otherwise, would suppress degradation of cetrorelix into Impurity A 
(b) The Office has also not provided any rationale for selecting lactic acid from the numerous buffers described in Bhowmick (p8, last para bridging to p9, para 1).
(c) Bhowmick is directed to a formulation of the peptide desmopressin. Not Cetrorelix as 
(d) Joshi et al. is a postdate reference, not a prior art. Thus, Joshi’s Table 4 data cannot be used as evidence for the pending claims (Remarks, p10, para 2-6)
(e) Neither Patel nor Bhowmick contain any teaching or suggestion that the inclusion of lactic acid at a pH of 3.5 to 5 would result in a stable aqueous solution comprising cetrorelix having 1 w/v% of Impurity A or less after 6 months of storage at 25°C and 60% relative humidity (Remarks, p11, para 1). 
Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant argument (i) is not persuasive for the reasons as follows.
(i)(a), Patel et al. teach a synthetic peptide of Cetrorelix composition further comprising a buffering agent or pH adjuster (e.g., acetic acid) in a ready-to-use formulation [0039, 0053]. Bhowmick et al. teach the use of lactic acid alone or together with acetic acid as a preferred buffering agent to formulate a synthetic peptide known to a person skilled in the art [0014]. Thus, there is reasonable expectation for using either lactic acid or acetic acid alone, or together with acetic acid as a buffering agent or pH adjuster as taught by Bhowmick et al. [0014] in a ready-to-use peptide formulation, especially in the absence to the contrary. Since applicant fails to provide any data to support the assertion, this argument (i)(a) is not persuasive.
(i)(b), The argument of glacial acetic acid to suppresses degradation of cetrorelix into impurities, such as Impurity A, is not a limitation in the claims. Furthermore, Patel et al. in view of Bhowmick et al. suggest the buffering agent/pH adjuster can be acetic acid or lactic acid alone 

    PNG
    media_image5.png
    245
    450
    media_image5.png
    Greyscale
(i)(c), applicant’s data show the compared condition of cetrorelix based on acetic acid at pH 3.08, not commensurate with the scope of lactic acid at pH 3.5-5 as claimed. 
Applicant argument (ii) is not persuasive for the reasons as follows. 
(ii)(a) The use of lactic acid to suppress degradation of cetrorelix into Impurity A is not a limitation in the claims. Although Bhowmick does not explicitly teach or suggest that lactic acid is able to suppress degradation of cetrorelix into Impurity A as argued by applicant, Bhowmick’s lactic acid or a combination of lactic acid and acetic acid in a buffering agent [0014] to adjust Patel’s cetrorelix composition to pH 3.5~5 would achieve the limitation of less than 1% Impurity A as a result of spontaneous nucleophilic attack of the terminal carboxamide of cetrorelix by water molecule [0057]. 
(ii)(b) and (ii)(c), Patel et al. teach a synthetic peptide of Cetrorelix composition further comprising a buffering agent or pH adjuster [0039]. Bhowmick et al. teach the buffering agent can be pharmaceutically acceptable pH-adjusting agent known to a person skilled in the art. Bhowmick et al. further teach the buffering agent is one or more organic acids preferred to be lactic acid and/or acetic acid for a peptide formulation [0014]. Since both Patel et al. and Bhowmick et al. teach a commonly used buffering agent and/or pH adjuster in a peptide formulation known to a person in the art [0014], one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use Bhowmick’s lactic acid and/or acetic acid as buffering agent and/or pH adjuster to control pH of Patel’s Cetrorelix formulation. 

(ii)(e) Patel et al. in view of Bhowmick et al. teach a Cetrorelix formulation comprising lactic acid and/or acetic acid to adjust pH between 2.5 and 5. Although neither Patel et al. in view of Bhowmick et al. do not explicitly teach cetrorelix at a pH of 3.5 to 5 having 1 w/v% of Impurity A or less after 6 months of storage at 25°C and 60% relative humidity, Chemistry LibreTexts is recited to show that a spontaneous nucleophilic attack of the terminal carboxamide of Cetrorelix by water molecule may result in a substitution of NH2 by carboxylic acid (COOH) to produce Impurity A. Patel et al. show a single max. impurity is 1% [0057]. Thus, if impurity A is the same compound of the single max. impurity in Patel’s Cetrorelix composition, the impurity A is 1%. Alternatively, when impurity A is not the compound of single max. impurity in Patel’s Cetrorelix composition, the impurity A would be ≤ 0.59% (1.59% - 1%). 
For at least the reasons above, the arguments are not persuasive.

2.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. in view of Bhowmick et al. and Chemistry LibreTexts as applied to claims 1-5, 8-11, 14-22, and further in view of Cetrotide package insert (EMD Serono, Inc., 2008, previously cited 8/4/2021).
Claim 15 is directed to the solution comprising mannitol from about 50 to about 58.0 mg/ml. Patel et al. in view of Bhowmick et al. and Chemistry LibreTexts teach a stable aqueous solution of Cetrorelix comprising mannitol as applied to claims 1-5, 8-11, and 14-22 described above.
Patel et al. in view of Bhowmick et al. and Chemistry LibreTexts do not explicitly teach the amount of mannitol above 50 mg/ml.

One of ordinary skill in the art before the effective filing date would have been taught to combine the teachings (Patel et al. in view of Bhowmick et al. and Chemistry LibreTexts) with Cetrotide package insert because Patel et al. in view of Bhowmick et al. and Chemistry LibreTexts teach a stable aqueous solution of 0.25 mg/ml Cetrorelix acetate comprising mannitol for subcutaneous injection (Patel et al. [0022-0023, 0026, 0060]), and Cetrotide package insert teaches Cetrorelix acetate at 0.25 mg/ml per vial comprising 54.80 mg mannitol for subcutaneous injection (p1, last para). The combination would have reasonable expectation of success because the references teach Cetrorelix acetate composition for subcutaneous injection.
Response to Arguments
Applicant did not specifically argue the rejection, but the response to arguments above are relevant for this rejection.

Conclusion
No claim is allowed.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02-February-2022




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658